644 S.E.2d 560 (2007)
STATE of North Carolina
v.
Dwight Eugene SLOAN and Kolanda Kay Wooten.
No. 24A07.
Supreme Court of North Carolina.
March 8, 2007.
Nora Henry Hargrove, for Sloan.
Norman Young, Jr., Thomas Meacham, Jr., Assistant Attorney Generals, C. Branson Vickory, III, District Attorney, for State of NC.
Rick Glazier, Fayetteville, for Wooten.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant (Sloan) on the 19th day of January 2007 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 8th day of March 2007."
Upon consideration of the petition filed on the 19th day of January 2007 by Defendant (Sloan) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of March 2007."
Accordingly, only those issues which are the basis of the dissenting opinion in the Court of Appeals shall be presented to this Court in briefs. The Defendant (Wooten) new brief so limited in scope shall be filed with this Court not more that 30 days from the date of certification of this order.